1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10

11   YOUNG HEE PARK,                           )   Case No. CV 18-6330 FMO (PLAx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   MARTIN A. GALVAN,                         )
                                               )
15                      Defendant.             )
                                               )
16                                             )
17

18         IT IS ADJUDGED that the above-captioned action is dismissed without prejudice.
19   Dated this 13th day of March, 2019.
20
                                                                      /s/
21                                                             Fernando M. Olguin
                                                            United States District Judge
22

23

24

25

26

27

28
